Appellant earnestly insists that the evidence is insufficient to sustain the conviction, his first contention being that the proof failed to show beyond a reasonable doubt that he operated his automobile at a greater rate of speed than forty-five miles per hour. It is observed that a witness for the state testified:
"When I looked up the highway towards San Antonio I saw *Page 404 
the car coming, which was about 900 feet away, and it was going about 50 or 55 miles an hour."
It is true that appellant testified that he was driving his car at a rate of speed not exceeding forty miles an hour. The trial court was warranted in accepting the testimony of the state's witness to which we have referred.
We are unable to agree with the appellant that the evidence is insufficient to show beyond a reasonable doubt that the death of Gertrude Real resulted from the collision.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.